I agree with Judge CULLEN that the court was justified in permitting the jury to infer negligence from the accident. *Page 201 
I also agree that the lease has no effect on plaintiff's right to recover.
I dissent from that portion of the prevailing opinion which holds the charge of the trial judge erroneous which instructed the jury that as to the machinery by which an elevator is moved and controlled the owner is bound to exercise the utmost care and diligence, and is liable for the slightest neglect against which human prudence and foresight might have guarded. In these days of lofty buildings and the annual transportation of millions of passengers in elevators by interested owners, who could not otherwise rent their property, public policy requires them to exercise the same degree of care as is imposed on common carriers.
VANN and WERNER, JJ., concur with CULLEN, J., for reversal; GRAY, J., reads concurring memorandum, with whom PARKER, Ch. J., concurs; BARTLETT, J., reads dissenting memorandum, with whom MARTIN, J., concurs.
Judgment reversed, etc.